Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 







Inventors: Paul et al.				:
Application No. 14/480,689			:		Decision on Petition
Filing Date: September 9, 2014		:				
Attorney Docket No. CD0568-US		:
	

This is a decision on a petition under 37 C.F.R. § 1.182 filed August 31, 2020.

The petition is dismissed.

The application was filed with an application data sheet (“ADS”) on September 9, 2014.

The ADS indicates this application claims priority to Application No. 10 2013 110 046.5 filed in Germany on September 13, 2013.

The Office issued a filing receipt including the priority claim on September 17, 2014.

The Office issued a Notice of Allowance on June 1, 2020.

A corrected ADS was filed on July 9, 2020.  The corrected ADS seeks to change the filing date of the foreign application to September 12, 2013.

The Office issued a communication on July 13, 2020, indicating the priority claim in the corrected ADS is not accepted because it was not filed within the required time period.  The communication states, “Applicant may wish to file a petition to accept an unintentionally delayed claim for priority.”

Despite the issuance of the communication and the untimely change to the priority claim, the Office issued a corrected filing receipt listing a date of September 12, 2013, for the foreign application.  

The petition under 37 C.F.R. § 1.182 was filed on August 31, 2020.

The petition requests the Office confirm “Applicant’s right of priority to September 12, 2013,” and clarify the record by withdrawing the communication issued on July 13, 2020, or taking a different action. 
As will be discussed, the issuance of the corrected filing receipt, not the communication, on    July 13, 2020, was erroneous.  A new corrected filing receipt reversing the change in the prior corrected filing receipt is enclosed.

As recognized in a notice issued during 2015, a petition under 37 C.F.R. § 1.55(e) is necessary to make any change to a foreign priority claim (excluding the deletion of the claim) after the expiration of the time period set forth in 37 C.F.R. § 1.55(d).1  The notice states, with emphasis added,

The USPTO will thus now require that any correction of the identification of the foreign application (by application number, country (or intellectual property authority), and filing date) in a foreign priority claim after the time period for filing a priority or benefit claim be via a petition to accept an unintentionally delayed priority claim….

The USPTO will now require compliance with all the requirements of 37 CFR 1.55 and thus require a petition to accept an unintentionally delayed claim for foreign priority under 37 CFR 1.55(e) in order to correct any error in a foreign priority claim if the correction is being made after the 4/16 month time period.

In view of the prior discussion, a grantable petition under 37 C.F.R. § 1.55(e) must be filed if applicant wishes to make a change to the foreign priority claim in the original ADS.

If a petition under 37 C.F.R. § 1.55(e) is filed prior to the application issuing as a patent, the petition must include a request for continued examination (“RCE”), a new corrected ADS, and a grantable petition to withdraw from issue.  The petition to withdraw from issue and the RCE may be filed as an e-petition.2  

If the petition under 37 C.F.R. § 1.55(e) is filed after the application issues as a patent, the petition must be accompanied by a request for a certificate of correction to amend the patent to reflect the corrected date for the foreign application.  

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.3 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure: Corrected Filing Receipt




    
        
            
    

    
        1 Change in Practice Regarding Correction of Foreign Priority Claims, 80 Fed. Reg. 60367 (October 16, 2015).
        2 A Quick Start Guide providing guidance pertaining to the submission of e-petitions can be found at: https://www.uspto.gov/sites/default/files/patents/process/file/efs/guidance/epetition-quickstart.pdf.
        3 Document Code “PET.OP”, which has a document description of “Petition to review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.